Citation Nr: 1606433	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  13-32 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to January 1978.  He died in August 2012.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2012 rating decision in which the RO, inter alia, denied service connection for the cause of the Veteran's death.  In June 2013, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2013, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2013.

In February 2014 and June 2015, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After taking further action, on both occasions, the AOJ continued to deny the claim (as reflected in July 2014 and December 2015 supplemental SOCs (SSOCs)) and returned this matter to the Board for further appellate consideration.

The Board notes that, in addition to the paper claims file, the Veteran also has records stored in paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA files.  The electronic files include additional materials-including the aforementioned NOD, SOC, and substantive appeal, and additional VA treatment records-which the Board has reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  As reflected on his death certificate, the Veteran died from myocardial infarction; no other underlying or contributing causes were identified.

3.  At the time of the Veteran's death in August 2012, service connection was in effect only for depression, evaluated as 50 percent disabling from October 22, 2010.

4.  In December 2012, the AOJ established service connection for degenerative arthritis of the medial joint of the right elbow for purposes of accrued benefits, evaluated as 10 percent disabling from October 22, 2010.

5.  Competent medical evidence does not show that cardiovascular disease was present during service, was  manifest to a compensable degree during the one-year period following the Veteran's separation from service, or that it was caused or aggravated by a service-connected disability.

6.  The appellant does not allege, and the evidence does not reflect, that the Veteran exhibited continuity of cardiovascular symptoms after service,
and the only competent opinions to address the etiology of the Veteran's cardiovascular disease weigh against the claim.

7.  A disability of service origin did not cause or contribute substantially or materially to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In a claim for dependency and indemnity compensation (DIC) benefits based on service connection for the cause of a veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a September 2012 pre-rating letter, the AOJ provided notice to the appellant regarding what information and evidence was needed to substantiate a claim for service connection for the cause of the Veteran's death, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter specifically informed the appellant of the condition for which the Veteran was service-connected at the time of his death, and provided an explanation of the evidence and information required to substantiate a DIC claim based on previously service connected conditions, and based on conditions not yet service-connected (consistent with Hupp).

The December 2012 AOJ rating decision reflects the initial adjudication of the claim after issuance of the September 2012 letter.  Hence, the September 2012 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the record consists of the reports of multiple VA examinations, as well as service, VA, and private medical treatment records, the Veteran's death certificate, and two VA medical opinions.  Also of record and considered in connection with the appeal are various written statements provided by the appellant, and by her representative, on her behalf.

As for the February 2014 and June 2015 remands, the Board finds that, ultimately, the AOJ substantially complied with their directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The AOJ has exhausted reasonable efforts to obtain additional service treatment records, to include any clinical records associated with the Veteran's five-day blood pressure check in 1977, and the appellant has stated that she is unable to provide any further information, or release(s), relating to any additional, relevant treatment the Veteran may have received since his discharge from service in January 1978, to include any treatment he may have received for hypertension in 1988.  All available VA treatment records have been procured, as have records of the Veteran's terminal care, and medical opinion evidence has been obtained with respect to likelihood of a relationship between the Veteran's cause of death and service or a service-connected disability.  The Board finds that no further AOJ action in connection with this claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The appellant has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

However, if a veteran serves 90 days or more of active, continuous service during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, including cardiovascular-renal disease (including hypertension), become manifest to a compensable degree within a prescribed period post service (one year for cardiovascular-renal disease), service connection for the disease may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  Id. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, cardiovascular-renal disease (including hypertension) is among the diseases listed in section 3.309(a).

Service connection may also be established on a secondary basis for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

In this case, the evidence reflects that the Veteran died in August 2012.  His death certificate indicates that the immediate cause of his death was myocardial infarction.  No other underlying or contributing causes were identified.

At the time of his death, the Veteran's only service-connected disability was depression, evaluated as 50 percent disabling from October 22, 2010.  In December 2012, the RO established service connection for degenerative arthritis of the medial joint of the right elbow for purposes of accrued benefits, evaluated as 10 percent disabling from October 22, 2010.

The appellant seeks to establish service connection for the cause of the Veteran's death.  She maintains that the stress, suffering, and medications associated with his service-connected psychiatric disorder caused him to have the heart attack that led to his death.

After a full review of the record, including the medical evidence, as well as statements by the appellant and those made on her behalf, the Board finds that service connection for the cause of the Veteran's death is not warranted.

The Veteran's service treatment records contain a single, undated, elevated blood pressure reading of 130/96, recorded during a podiatry appointment.  The records are otherwise devoid of any complaints, abnormal findings, or diagnoses pertaining to cardiovascular disease.

An electrocardiogram, conducted in March 1974 for purposes of establishing a baseline for cross-training to Air Traffic Control, was interpreted to be within normal limits.  The Veteran's blood pressure at that time was 120/80.  Subsequently, blood pressure readings of 140/70, 122/82, 112/78, and 110/82 were recorded in March 1975, September 1975, October 1976, and December 1976, respectively.

When the Veteran was examined for service separation in November 1977, he reported that he had had high blood pressure on examination in 1977, but that a five-day blood pressure check had been within normal limits.  On examination, his heart and vascular system were found to be normal, with a blood pressure of 114/72.

Post-service records, the earliest of which is dated in 1998, reflect diagnoses of, among other things, non-combat posttraumatic stress disorder, depression, anxiety, obesity, hyperlipidemia, hypertension (since approximately 1988), diabetes (since approximately 1993), sleep apnea (diagnosed in 2006), and past use of alcohol, tobacco, and controlled substances.  The records further reflect that the Veteran was non-compliant with his continuous positive airway pressure (CPAP) machine for treatment of sleep apnea and that his diabetes was often suboptimally controlled.

In August 2012, the Veteran was admitted to the emergency department at Baptist Beaumont Hospital with complaints of radiating chest pain, diaphoresis, and nausea.  The records reflect, among other things, that he had uncontrolled hypertension, that he had a history of high cholesterol and diabetes, and that he had stopped smoking approximately five years earlier.  Unfortunately, the Veteran died in the hospital.

In June 2014, a VA examiner reviewed the record for purposes of providing an opinion as to whether it was at least as likely as not that service-connected depressive disorder was the principal cause of the Veteran's death, or that any of his service-connected disabilities, including depressive disorder, was a contributory cause of death.  Following a review of the record, the examiner opined that such a relationship was unlikely.

The examiner noted that the Veteran's death certificate reflected that the cause of death was myocardial infarction, with no secondary or underlying causes noted, and that the Veteran had numerous risk factors for myocardial infarction, including diabetes, hypertension, hyperlipidemia, obesity, sedentary lifestyle, and history of tobacco use.  The examiner explained that diabetes is such a strong risk factor for development of coronary artery disease and myocardial infarction that it is considered a coronary heart disease (CHD) equivalent; that the risk of coronary artery disease and myocardial infarction is increased in patients with poor glycemic control, such as the Veteran; and that diabetics are more likely to suffer from silent ischemia, as was likely the case with the Veteran.

The examiner acknowledged that there was a suggestion in the literature that depression and stress may have a role in the development of asymptomatic coronary artery disease, but noted that the evidence is mixed and an association between the two had not been proven.  The examiner also noted there was no evidence in the literature that degenerative arthritis is a risk factor for the development of coronary artery disease and, although non-steroidal anti-inflammatory drugs (NSAIDs) used to treat degenerative arthritis have been associated with an increased risk for cardiovascular events, the evidence did not reflect that the Veteran was taking NSAIDs for his service-connected right elbow condition (or any other condition).

In December 2015, a second VA examiner reviewed the record for purposes of providing an opinion as to whether it was at least as likely as not that that hypertension and/or any cardiovascular disease had its onset in service, and whether hypertension and/or any cardiovascular disease was caused or aggravated by the Veteran's service-connected depressive disorder.  Following a review of the record, the examiner opined that these propositions were unlikely.

With respect to onset in service, the examiner noted that the Veteran's service treatment records clearly documented that he was not diagnosed or treated for hypertension during active duty.  The examiner noted the Veteran's report that he had undergone a five-day blood pressure check, with no evidence of hypertension.  The examiner observed that, to diagnose hypertension, blood pressure needs to be measured on at least three different days when no acute illness/condition is present; and that, when this was done, the Veteran was found to be normotensive.  The examiner further noted that the available evidence indicated that hypertension was diagnosed in approximately 1988; 10 years after service.

With respect to the relationship between hypertension, cardiovascular disease, and depression, the examiner opined that although it is well known that mental stress can temporarily exacerbate almost any physical condition, mental stressors such as depression do not cause or permanently worsen (i.e., aggravate) physical conditions.  The examiner noted that depression and other psychiatric conditions are frequently comorbid with physical conditions-meaning that conditions such as depression exist simultaneously with, and usually independent of, physical conditions-and that major risk factors for coronary artery disease, including positive family history, hyperlipidemia, hypertension, smoking, diabetes, male gender, and advanced age, are much more likely causes of coronary artery disease than the possible contribution of psychosocial factors, including posttraumatic stress disorder, stress, depression, and anxiety.  The examiner also noted that cardiovascular disease is common in the general population, affecting the majority of adults past the age of 60 years.  Based on all factors, it was the examiner's opinion that it was more likely than not that the Veteran's death due to myocardial infarction was due to his known risk factors for heart disease, including hypertension, hyperlipidemia, untreated sleep apnea, uncontrolled diabetes, male gender, and obesity.

None of the above-cited medical evidence shows that cardiovascular disease was present during service, or manifested to a compensable degree during the one-year period following the Veteran's separation from service.  Nor does the medical evidence support a finding of a medical relationship between the Veteran's military service and the myocardial infarction that led to his death.  The only medical opinions of record to address the question of nexus are the two obtained from VA examiners, both of whom have opined that such a relationship is unlikely.  Thus, the only competent medical nexus opinions weigh against the claim, and neither the appellant nor her representative has presented or identified any contrary medical opinion.

In addition to the medical opinions and other evidence discussed, the Board has considered the appellant's own and other lay assertions advanced in support of her claim.  However, such assertions do not provide persuasive support for the claim.  

The appellant is certainly competent to describe things she observed about the Veteran.  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  However, the appellant does not allege, and the evidence does not reflect, that the Veteran exhibited continuity of cardiovascular symptoms after service.  Thus, service connection for the cause of the Veteran's death cannot be granted on the basis of continuity of symptomatology under 38 C.F.R. § 3.303(b).

Moreover, as laypersons not shown to have appropriate medical training and expertise, neither the appellant nor her representative is otherwise competent to render a probative opinion on a complex medical matter, such as whether there was a medical relationship between the Veteran's military service and his death, as resolution of such question involves internal processes extending beyond an immediately observable cause-and-effect relationship.  As the question of nexus in this case may not be competently addressed by lay evidence, the lay statements of record do not constitute competent, probative evidence on this point.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

As a final matter, the Board notes that effective August 31, 2010, pertinent law was amended to allow for presumptive service connection for ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) for all veterans who served in Vietnam during the Vietnam era (the period beginning on January 9, 1962, and ending on May 7, 1975), or who were otherwise exposed to an herbicide agent (to include Agent Orange) during service.  See 38 U.S.C.A. § 1116(f), 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e), and 75 Fed. Reg. 53,202-53,216 (August 31, 2010).  In this case, however, the evidence does not show, and the appellant does not allege, that the Veteran ever served in Vietnam.  Accordingly, and because there is no suggestion that he was otherwise exposed to herbicides during his period of active military duty, the provisions of the law providing for presumptive service connection for cardiovascular disease on that basis have no application.

Under these circumstances, the Board must conclude that the record does not support a finding that a disability of service origin caused or contributed substantially or materially to the Veteran's death, and that, therefore, the claim for service connection for the cause of the Veteran's death must be denied.  In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


